In an action to recover damages or personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Krausmann, J.), entered July 22, 1985, which, inter alia, denied that branch of their motion which sought a further deposition of the defendant The Robbins Company, Inc.
Justice Rubin has been substituted for the late Justice Gibbons (see, 22 NYCRR 670.2 [c]).
Ordered that the order is modified by granting the aforementioned branch of the motion to the extent that the examination of the defendant The Robbins Co., Inc., through witnesses Harry Watson, Neil Dahmen and Pat Taylor, shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by the plaintiffs, or at such time and place as the parties may agree. As so modified, the order is affirmed, with costs to the plaintiffs.
The witness produced by the respondent had inadequate knowledge as to matters bearing on material issues in the case, which knowledge would assist the plaintiffs in preparation for trial. The plaintiffs have also established a substantial likelihood that other employees of the respondent do have such knowledge. Accordingly, the plaintiffs are entitled to a deposition of these employees (see, Hughson v St. Francis Hosp., 96 AD2d 829; Heil v Nassau Hosp., 99 AD2d 482). Bracken, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.